Citation Nr: 1128321	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-42 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in VA regional office (RO) decisions dated in May 2006, February 2007, and June 2007 that denied service connection for a low back disorder.

2.  Whether there was CUE in regional office decisions dated in May 2006, February 2007, and June 2007 that denied service connection for sleep apnea.

3.  Whether new and material evidence was received in order to reopen a claim for service connection for a low back disorder.

4.  Whether new and material evidence was received in order to reopen a claim for service connection for sleep apnea.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1981.  The Veteran was also a member of the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Offices (RO) in St. Louis, Missouri and Winston-Salem, North Carolina.  This matter is currently within the jurisdiction of the RO in Winston-Salem, North Carolina.

The issues of whether new and material evidence was received in order to reopen claims for service connection for a low back disorder and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In decisions that were dated in May 2006, February 2007, and June 2007, the RO denied service connection for a low back disorder.

2.  The May 2006, February 2007, and June 2007 decisions that denied service connection for a low back disorder were adequately supported by the evidence and were not undebatably erroneous or fatally flawed.

3.  In decisions that were dated in May 2006, February 2007, and June 2007, the RO denied service connection for sleep apnea.

4.  The May 2006, February 2007, and June 2007 decisions that denied service connection for sleep apnea were adequately supported by the evidence and were not undebatably erroneous or fatally flawed.



CONCLUSIONS OF LAW

1.  The May 2006, February 2007, and June 2007 rating decisions that denied entitlement to service connection for a low back disorder are not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-20.1411 (2010).

2.  The May 2006, February 2007, and June 2007 rating decisions that denied entitlement to service connection for sleep apnea are not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-20.1411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001); Baldwin v. Principi, 15 Vet. App. 302, 304 (2001).  In any event, review for CUE in a prior rating decision is based on the record that existed when the decision was made.  

Clear and Unmistakable Error

The Veteran contends that there was CUE in May 2006, February 2007, and June 2007 RO rating decisions that denied service connection for a low back disorder and for sleep apnea.

In order for there to be a valid claim of 'clear and unmistakable error,' there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions in existence at the time were incorrectly applied.  The claimant must assert more than a disagreement about how the facts were weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In Russell, the Court noted that "[e] rrors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the prior decision." Id.  See also Bustos v. West, 179 F.3d 1378, 1380-1381 (Fed. Cir. 1999) 

The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313. A determination that there was a 'clear and unmistakable error' must be based on the law and the record that existed at the time of the prior decision. Id at 314.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App.  370, 372 (1991). 

In determining whether there is CUE the doctrine of resolving reasonable doubt in favor of the Veteran is not for application inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. 3.105(a). Id. See also Yates v. West, 213 F.3d 1372, 1375 (2000).  

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made. Russell, 3 Vet .App. at 314.  Evidence that was not of record at the time that the decision was made cannot be used to determine if CUE occurred.  Id at 313.  See also Porter v. Brown, 5 Vet. App. 233, 237 (1993).

If the evidence establishes CUE, then the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

	(1)  May 2006 rating decision

The evidence at the time of the May 2006 rating decision included the Veteran's claim form, VA treatment records, private treatment records, and some service treatment records that were submitted by the Veteran.  The Veteran's complete service treatment records were determined to be unavailable after unsuccessful attempts were made to obtain them from the National Personnel Records Center and the Veteran's National Guard unit detachment.  

The Veteran's service treatment records indicated that he was treated 1 time in March 1997, while he was in the National Guard, for an unspecified back problem; he was prescribed ibuprofen for 5 days 2 times per day.  Private and VA treatment records from 2004 indicated that the Veteran had low back pain which he claimed onset 20 years previously and that there was no trauma to the area.  

Private treatment records from 2003 and 2004 showed that the Veteran was diagnosed with sleep apnea and that he was prescribed a continuous positive airway pressure (CPAP) machine in 2004.  

On his claim form, the Veteran indicated that his low back problem onset in 1990 and that his sleep apnea onset in 2004.  This was after his period of active duty service.  

The criteria in effect at that time of the May 2006 rating decision provided for a grant of service connection if a particular disease or injury was incurred coincident to active military service.  In the context of Reserve or National Guard service, active military service was defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  

Although the Veteran had 1 complaint of back pain during his National Guard service, there was no evidence that this was the result of any type of injury that occurred during ACDUTRA or INACDUTRA, there was no diagnosis of a chronic back disability, and there was no evidence that the Veteran incurred a low back disability during a period of ACDUTRA.  There was no indication of the Veteran's duty status on the date that he was seen for back pain.  There was no evidence showing any continuity of symptoms from the date that the Veteran was seen for back pain while performing National Guard duties until 2004.  

There was also no evidence that the Veteran was diagnosed with sleep apnea during a period of ACDUTRA or that this condition onset during a period of ACDUTRA.  Records showed that the Veteran was diagnosed with sleep apnea by a private physician in December 2003.  There was no indication of what the Veteran's duty status was at the time he was diagnosed with sleep apnea.  

The Veteran has not demonstrated that the law in effect at the time of the May 2006 rating decision was incorrectly applied or that the facts, as they were known at the time, were not before the adjudicators.  The evidence of record at the time of the May 2006 rating decision showed that a low back disorder and sleep apnea onset after the period of the Veteran's active service.  The evidence did not show that the Veteran's low back disorder or his sleep apnea were incurred during a period of ACDUTRA or were due to an injury sustained in the line of duty during a period of INACDUTRA.  

	(2)  February 2007 rating decision

The evidence considered at the time of the February 2007 rating decision included the same evidence that was considered at the time of the May 2006 rating decision as well as additional service treatment records that were submitted by the Veteran and additional VA treatment records.  These included the Veteran's separation examination from his period of active service dated in June 1981 which showed that the Veteran reported that the low part of his back pained him at times.  An examination for entry into the national Guard in August 1985 showed that the Veteran reported that he had low back pain in 1980 that was treated and was without recurrence.  A service treatment record from May 1997 reflected that the Veteran reported low back pain and that he had previous low back pain from a car crash.  He had tenderness of the lower left back and limited range of motion.  The impression was a strained muscle and possible irritation of the previous injury.  The Veteran was prescribed ibuprofen 2 times per day for 4 days. An April 2003 private treatment record reflected that the Veteran reported pain in the upper and lower extremities since a car crash in 1996.  A private treatment record from April 2003 indicated that the Veteran was treated for low back pain and that a lumbar spine x-ray was done in March 2003 which was normal.  

VA treatment records showed that the Veteran continued to be followed for sleep apnea.

While the evidence at the time of the February 2007 rating decision showed that the Veteran had complaints of back pain during his period of active service, the evidence also showed that the Veteran's back problems resolved and were without recurrence at the time the Veteran was examined for entry into the National Guard in 1985.  There was no evidence that the Veteran sustained a back injury in the line of duty during either while performing ACDUTRA or INACDUTRA with the National Guard that led to a chronic back problem and there was no evidence that a chronic back problem onset during a period of ACDUTRA.  

While the evidence showed that the Veteran was treated for sleep apnea, there was no evidence linking the onset of this disorder to the Veteran's active service or to a period of ACDUTRA.  

The Veteran has not demonstrated that the law in effect at the time of the February 2007 rating decision was incorrectly applied or that the facts, as they were known at the time, were not before the adjudicators.  The evidence of record at the time of the February 2007 rating decision showed that the Veteran had transient experiences of low back pain during his period of active service which resolved.  The Veteran did not have further complaints of back pain until many years later. The evidence did not show that the Veteran's low back disorder or his sleep apnea were incurred during a period of ACDUTRA or were due to an injury sustained in the line of duty during a period of INACDUTRA.  


	(3)  June 2007 rating decision 

Evidence considered at the time of the June 2007 rating decision consisted of the evidence previously of record as well as a complete copy of the Veteran's service treatment records which were submitted by the Veteran and a lay statement from an acquaintance of the Veteran from the National Guard.  The additional service treatment records did not contain more information about the Veteran's back problem or his sleep apnea.  The lay statement from the Veteran's acquaintance reported that the Veteran was in a vehicle accident in February 1994 while performing his National Guard duties.  A truck hauling a dozer which the Veteran was riding in hit a bridge.  After this, the Veteran had more complaints of back pain.  The Veteran also complained about his back when doing heavy lifting as part of his National Guard service.  

While the lay statement indicated that the Veteran had back complaints after he was in a truck accident, the Veteran's service treatment records do not show that the Veteran was treated for injuries associated with a truck accident and there is no line of duty determination regarding any injuries sustained in a truck accident.  There was no evidence that the Veteran was diagnosed with a back disorder in 1994.  Treatment records that were previously considered indicated that the Veteran got into another accident in 1996.  Treatment records that were previously considered also showed that an x-ray of the Veteran's back in 2003 was normal.  There was no medical evidence of a link between the truck accident or lifting that was performed during National Guard service and the Veteran's current back problems.  

No additional information was received concerning the Veteran's sleep apnea.  

The Veteran has not demonstrated that the law in effect at the time of the June 2007 rating decision was incorrectly applied or that the facts, as they were known at the time, were not before the adjudicators.  While the Veteran's acquaintance indicated that the Veteran complained of back pain after being in a truck accident, there was no documentation of any injury that was allegedly sustained during the truck accident in February 1994 although the Veteran sought treatment for back pain at other times.  There was no medical evidence indicating that the Veteran's current back problems were due to anything that occurred during his service or during National Guard training, including a truck accident or heavy lifting.  The evidence did not show that the Veteran's low back disorder or his sleep apnea were incurred during a period of ACDUTRA or were due to an injury sustained in the line of duty during a period of INACDUTRA.  

The Veteran's allegation that the May 2006, February 2007, and June 2007 rating decisions contained CUE constitutes nothing more than a disagreement with how the RO chose to weigh and evaluate the evidence of record at the time of those decisions.  Such disagreements can never serve as the basis for a finding of CUE.  Russell, 3 Vet. App. at 313.  


ORDER

The motion to reverse and revise the May 2006, February 2007, and June 2007 rating decisions, which denied service connection for a low back disorder, on the basis of clear and unmistakable error, is denied.

The motion to reverse and revise the May 2006, February 2007, and June 2007 rating decisions, which denied service connection for sleep apnea, on the basis of clear and unmistakable error, is denied.

REMAND


The Veteran seeks service connection for a low back disorder and sleep apnea.  These claims were previously denied in rating decisions that were dated in May 2006, February 2007, and June 2007.  In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.  The record does not reflect that the Veteran was ever provided with this notice.  This notice error must be cured upon remand.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be sent VCAA notice that complies with notice requirements for new and material evidence cases that were set forth in Kent. The notice should explain the basis for the prior denials of the Veteran's claims and explain what evidence and information is necessary to reopen the claims as well as the evidence and information that is necessary to establish the underlying claims.   

2.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


